DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 is being considered by the examiner.
The information disclosure statement filed on 3/25/2021 does not fully comply with the requirements of 37 CFR 1.98(b) because:  US patent 8,123,960 B2 does not seem to exist, and may be a typo. Patent 8,123,960 B2 has been struck through and remaining references are still being considered.  

Specification
The disclosure is objected to because of the following informalities:
 In paragraph 21, "schematic three-dimensional (3D) views" should be "schematic cross-sectional views".
In paragraph 39, "underlying layer 320" should be "underlying layer 301".
In paragraph 60, in reference to figure 9, “acid” should be “acid 921”.
In paragraph 63, "Raleigh" should be "Rayleigh".
In paragraph 64, it is unclear what is meant by "top coat free bare loss".
In paragraph 66, "step S110 where the grafting material is removed" should be "step S1104 where the grafting material is removed".
In paragraph 67, "(i.e., 1221 and 1251)" should be "(i.e., 1211 and 1251)".
In paragraph 70, "TGA" should be "TAG".
For clarity, appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: feature 921, which appears to be the acid described in paragraph 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the filler" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no mention of a filler material in the previous claims 1 or 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4-9,11-13,15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell (US20170255103A1, published 9/7/2017) in view of deVilliers (US20160181100A1, published 6/23/2016).

Regarding claim 1, Rowell teaches:
 “A method of trimming a photoresist pattern”, “providing a semiconductor substrate“, and “Forming a photoresist pattern over the semiconductor substrate” (Rowell, Claim 1) which reads on the claim limitation “a method of forming a pattern on a substrate” and “forming a first layer on an underlying layer of the substrate, the first layer patterned to have a first structure”.  
“coating a pattern trimming composition over the photoresist pattern” (Rowell, Claim 1) which reads on the claim limitation “depositing a grafting material on side surfaces of the first structure”.  In the instant claim, the grafting material is used to diffuse a solubility changing agent into an abutting structure, which aligns with the function of the trimming composition, which similarly is used to affect the solubility of an abutting structure. Rowell does not teach the use of a grafting material that would deposit on the side surfaces of the 1st structure. However, deVilliers does teach “depositing a spacer material on the substrate, the spacer material selectively adhering to exposed surfaces of the mandrels without adhering to exposed surfaces of the target layer, resulting in spacers being formed in which the spacers have a substantially uniform thickness at least on sidewalls” (deVilliers, Claim 1) in a similar process for pattern formation. deVilliers also discloses “the grafting polymer material is deposited as a spacer material” (abstract).  Although Rowell does not mention the use of mandrels, it would be obvious to a person of ordinary skill in the arts to that the formation of a photoresist pattern could reasonably include mandrels as a common structure in the art. 
 “The trimming compositions can include an additional component that reacts with surface region of the resist pattern, rendering the surface region soluble in an organic solvent rinsing agent” (Rowell, paragraph 31, Fig 1D) which reads on the claim limitation “the grafting material including a solubility-shifting material”. 
“heating the coated semiconductor substrate, thereby causing a change in solubility of a surface region of the photoresist pattern in a rinsing agent to be applied” (Rowell, Claim 1) which reads on the claim limitation “diffusing the solubility-shifting material by a predetermined distance into a neighboring structure that abuts the solubility-shifting material, the solubility- shifting material changing solubility of the neighboring structure in a developer”. Rowell teaches that the rinsing agent is typically a developing solution (Rowell, paragraph 58).  The neighboring structure can be interpreted as the 1st structure, abutting the trimming composition, which is the photoresist in Rowell. This step can be seen in figure 1D of Rowell, which matches with figure 9C of the instant application. 
“contacting the photoresist pattern with a rinsing agent to remove the surface region of the photoresist pattern, thereby forming a trimmed photoresist pattern” (Rowell, Claim 1) reads on the claim limitation “removing soluble portions of the neighboring structure using the developer to form a second structure”. This step can be seen in figure 1E of Rowell, as well as figure 9F of the instant application. 
In summary for claim 1, Rowell teaches a process matching all aspects of the instant claim, except for the use of a grafting material as the trimming composition (which is used to shift the solubility of an abutting structure). It would have been obvious to a person of ordinary skill in the arts that applying the grafting material of deVilliers to the patterning process of Rowell as the trimming solution would result in predictable and comparable pattern formation, as the grafting material would act similarly to the trimming solution, enabling the solubility shifting agent to diffuse into the photoresist pattern without impacting the substrate. 

Regarding claim 2, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 1 as discussed supra. Rowell further teaches:
 “forming a photoresist pattern over the semiconductor substrate,” (Rowell, Claim 1, Fig 1B), with an example in Fig 1B of the aforementioned pattern comprising of openings to the underlying substrate layer, which reads on claim limitations “first structure comprises a first opening of the first layer” and “the first layer comprises a photoresist material”.
That the solubility affected structure (neighboring structure in the instant claim) is a part of the 1st layer, specifically the photoresist pattern (Rowell, Claim 1, fig 1B), which reads on claim limitation “the neighboring structure is a portion of the first layer”.
That a 2nd opening of the 1st layer is created after removal of the now soluble portions of the photoresist layer as seen in fig 1E which reads on claim limitation “the second structure comprises a second opening of the first layer”
“The photoresist layer 106 is next exposed to activating radiation 108 through a photomask 110 to create a difference in solubility between exposed and unexposed regions” (Rowell, Paragraph 53-55) and “a latent image defined by the boundary between polarity-switched and unswitched regions (corresponding to exposed and unexposed regions, respectively) is thereby formed” (Rowell, Paragraph 57) which reads on claim limitation “wherein a latent pattern of the second opening is formed by patterned exposure of the first layer to actinic radiation prior to diffusing the solubility-shifting material”. Figures 1A-1D of Rowell also show that this step is performed prior to the solubility shifting step, aligned with the instant claim. 
It would be obvious to a person of ordinary skill in the arts that the modification of claim 2 to the process of claim 1 are not patentably different to the process taught by Rowell. 

Regarding claim 4, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 2 as discussed supra. Rowell teaches “the trimming compositions can include an additional component that reacts with surface region of the resist pattern, rendering the surface region soluble in an organic solvent rinsing agent” (Rowell, paragraph 31) which reads to claim limitation “the solubility-shifting material renders the neighboring structure soluble to the developer”. Figure 1E of Rowell also shows the newly formed second opening is joined with the previously formed 1st opening.

Regarding claim 5, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 1 as discussed supra. Rowel teaches the use of mandrels (Rowell, Claim 1), that the neighboring structure, which has a portion solubility shifted, is seen as part of the 1st photoresist layer (Rowell, Claim 1, fig 1C), that the pattern trimming composition is deposited on all uncovered surfaces including the substrate (fig 1D), and “the photoresist pattern is next contacted with a rinsing agent, typically a developing solution, to remove the residual trimming composition layer 112” (Paragraph 58, fig 1D-1E) which reads on claim limitation “the method, after diffusing the solubility-shifting material, further comprises: removing the grafting material from the substrate”. Rowell does not teach depositing a photoresist material over the substrate to form a latent pattern of the 2nd structure where the photoresist material abuts the 1st structure. However, deVilliers does teach “a subsequent step can include covering the combined pattern with a layer of radiation-sensitive material (such as photoresist), and then developing an exposure pattern in the layer of radiation-sensitive material. FIG. 10 shows a result of radiation-sensitive material 140 covering the substrate. The exposure pattern can be created via photolithography, wherein developing the exposure pattern results in a second mask that uncovers (reveals) portions of the combined pattern. The second mask and the combined pattern then together define an elevationally-crossed pattern. An example result is shown in FIG. 11.”  It would be obvious to a person of ordinary skill in the arts to subsequently deposit a patterned photoresist layer, as taught by deVilliers in order to create more complex subsequent patterns. Such techniques are well known in the art to create combined patterns for subsequent processing (such as by a wet or dry etch). 

Regarding claim 6, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 5 as discussed supra.  “The filler material” has no antecedent basis, and is being interpreted as the “photoresist material”. Rowell teaches “the trimming compositions can include an additional component that reacts with surface region of the resist pattern, rendering the surface region soluble in an organic solvent rinsing agent” (Rowell, Paragraph 31) which reads on claim limitation “the solubility-shifting material renders the abutting portion of the filler material soluble to the developer”.  Rowell does not teach that the 1st structure is spaced apart from the 2nd structure by at least a predetermined distance. However, deVilliers shows an example where the structures of the mandrels (1st structure) and filler material (2nd structure) are spaced apart the distance of the spacer material removed during development in Figure 5. It would be obvious to a person of ordinary skill in the arts that the solubility shifting material could affect the photoresist material as well, as the trimming composition is meant to affect the solubility of a photoresist material. 

Regarding claim 7, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 1 as discussed supra. deVilliers teaches the use of mandrels (deVilliers, Claim 1), and “depositing a filler material on the substrate that fills spaces defined by the spacer material on sidewalls of the mandrels, the filler material contacting the target layer through the defined spaces, the filler material forming a vertical interface with the spacers on sidewalls of the spacers, the filler material comprising a third material” (deVilliers, Claim 1) and “a 365 nm photoresist can be used as the filler material” (deVilliers, Paragraph 27) which reads to claim limitation “the neighboring structure is a photoresist material deposited on the substrate after depositing the grafting material”. It is known in the art that that mandrels are a common feature in photolithography patterns. It would be obvious to a person of ordinary skill in the arts to subsequently deposit a photoresist material, as taught by deVilliers in order to create more complex subsequent patterns. Such techniques are well known in the art to create combined patterns for subsequent processing (such as by a wet or dry etch).

Regarding claim 8, Rowell teaches:
“A method of trimming a photoresist pattern” and “providing a semiconductor substrate“ (Rowell, Claim 1) which reads on the claim limitation “a method of forming a pattern on a substrate”. 
“Forming a photoresist pattern over the semiconductor substrate” (Rowell, Claim 1) which reads on the claim limitation “forming a patterned first layer on an underlying layer of the substrate, the patterned first layer including a first material and the underlying layer including a second material that is chemically different from the first material, the patterned first layer having a first structure”.  Rowell does not teach the 1st layer and the substrate being chemically different. deVilliers does teach that the 1st structure and substrate should comprise of chemically different materials. It would be obvious to a person of ordinary skill in the arts to use different materials for the 1st layer and substrate in order to selectively adhere the subsequent grafting layer to the 1st structure. If the substrate were of the same material as the 1st layer, it would be expected that the grafting layer would adhere to the substrate as well. 
“coating a pattern trimming composition over the photoresist pattern” (Rowell, Claim 1) which reads on the claim limitation “depositing a grafting material on the substrate, the grafting material selectively adhering to uncovered surfaces of the first structure”.  Rowell does not teach the use of a grafting material that would selectively deposit on the uncovered surfaces of the 1st structure. However, deVilliers does teach “depositing a spacer material on the substrate, the spacer material selectively adhering to exposed surfaces of the mandrels without adhering to exposed surfaces of the target layer, resulting in spacers being formed in which the spacers have a substantially uniform thickness at least on sidewalls” (deVilliers, Claim 1) in a similar process for pattern formation. deVilliers also discloses “the grafting polymer material is deposited as a spacer material”. It would be obvious to a person of ordinary skill in the arts to use the spacer material of deVilliers to ensure the subsequent solubility shifting step impacts the 1st layer to create the desired pattern.  
 “The trimming compositions can include an additional component that reacts with surface region of the resist pattern, rendering the surface region soluble in an organic solvent rinsing agent” (Rowell, paragraph 31, Fig 1D) which reads on the claim limitation “the grafting material including a solubility-shifting material”. 
“heating the coated semiconductor substrate, thereby causing a change in solubility of a surface region of the photoresist pattern in a rinsing agent to be applied” (Rowell, Claim 1) which reads on the claim limitation “diffusing the solubility-shifting material by a predetermined distance into an abutting portion of the filler material”. Rowell teaches that the rinsing agent is typically a developing solution (Rowell, paragraph 58). 
“contacting the photoresist pattern with a rinsing agent to remove the surface region of the photoresist pattern, thereby forming a trimmed photoresist pattern” (Rowell, Claim 1) reads on the claim limitations “the solubility-shifting material changing solubility of the abutting portion of the filler material in a developer” and “removing soluble portions of the filler material using the developer so that the remaining portions of the filler material form a second structure”. 
Rowell does not teach the use of a filler material in their patterning process. deVilliers does teach the use of a filler material (Claim 1, Fig 3). It would be obvious to a person of ordinary skill in the arts to subsequently deposit a photoresist material, as taught by deVilliers in order to create more complex subsequent patterns. Such techniques are well known in the art to create combined patterns for subsequent processing (such as by a wet or dry etch). It would be obvious to a person of ordinary skill in the arts to apply the adapt the grafting material of deVilliers to the patterning process of Rowell as the trimming solution, in order to help in selectively affecting the solubility of a structure in the 1st layer without impacting the substrate layer, which will help ensure a clearer pattern formation. 

Regarding claim 9, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 8 as discussed supra. Rowell teaches “the trimming compositions can include an additional component that reacts with surface region of the resist pattern, rendering the surface region soluble in an organic solvent rinsing agent” (Rowell, Paragraph 31) which reads on claim limitation “the solubility-shifting material renders the abutting portion of the filler material soluble to the developer”.  Rowell does not teach that the 1st structure is spaced apart from the 2nd structure by at least a predetermined distance. However, deVilliers shows an example where the structures of the mandrels (1st structure) and filler material (2nd structure) are spaced apart the distance of the spacer material removed during development in Figure 5. It would be obvious to a person of ordinary skill in the arts that the solubility shifting material could affect the photoresist material as well, as the trimming composition is meant to affect the solubility of a photoresist material. 

Regarding claim 11, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 8 as discussed supra. Rowell teaches “Photoresist trimming processes typically involve contacting a photoresist pattern that includes a polymer having acid labile groups with a composition containing an acid or thermal acid generator” (Rowell, Paragraph 4) which reads on claim limitation “the solubility-shifting material comprises a thermal acid generator”. Rowell also teaches “heating the coated semiconductor substrate, thereby causing a change in solubility of a surface region of the photoresist pattern” (Rowell, Claim 1, Fig 1D) which reads on claim limitation “activating the thermal acid generator by heat prior to diffusing the solubility- shifting material into the filler material”. It is known in the art to use thermal acid generators to affect the solubility of a photoresist.

Regarding claims 12 and 13, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 8 as discussed supra.  Rowell teaches the use of a photoacid generator to shift solubility (paragraph 3) which reads on claim limitations “the solubility-shifting material comprises a photo acid generator” and “activating the photo acid generator by actinic radiation prior to diffusing the solubility-shifting material into the filler material”.  It is known in the art to use photoacid generators to affect the solubility of a photoresist. Rowell also teaches the use of patternwise exposure (paragraph 3) which reads on claim limitation “the actinic radiation is performed with a photomask so that the solubility-shifting material is activated by patterned exposure of actinic radiation”. It is known in the art to use a photomask for patterning during exposure to actinic radiation.

Regarding claim 15, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 8 as discussed supra.  deVilliers teaches that a photoresist can be used as the filler material (Paragraph 27) with no clear alternative materials listed.

Regarding claim 16, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 15 as discussed supra.  Rowell teaches “Patternwise exposure to activating radiation through a photomask causes the acid generator to form an acid” (Rowell, Paragraph 3) which reads on claim limitation “forming a latent pattern of the second structure in the photoresist material via patterned exposure of actinic radiation, prior to diffusing the solubility-shifting material into the filler material”. It would be obvious to a person of ordinary skill in the arts to use patterned exposure in order to control and create more complex combined patterns.

Regarding claim 17, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 16 as discussed supra.  deVilliers teaches an example of an overlaying pattern in Figure 15. It would be obvious to a person of ordinary skill in the arts to overlay the latent patterns in order to create more complex patterns. Similar techniques of combining patterns is known in the art.

Regarding claim 18, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 8 as discussed supra. deVilliers teaches the use of mandrels (deVilliers, Claim 1, Fig 1).

Regarding claim 19, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 18 as discussed supra. deVilliers teaches “some additional processing can be included to improve effectiveness, such as by rendering photoresist material insensitive to any subsequent lithographic exposure. Subsequent lithographic exposure can be executed in embodiments with crossed patterns. There are various techniques to treat photoresist material to harden, desensitize, or otherwise prep for subsequent processing.” (deVilliers, paragraph 19). deVilliers also teaches that the 1st material can be a hardened photoresist (deVilliers, Claim 18). These speak to the claim limitation “hardening the mandrel or the line prior to depositing the grafting material on the substrate”.

Claim 3,10,14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell (US20170255103A1, published 9/7/2017) in view of deVilliers (US20160181100A1, published 6/23/2016) and Hong (US20160062232A1, published 3/3/2016).

Regarding claim 3, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 2 as discussed supra.   Hong teaches a similar patterning forming method where the solubility shift makes the neighboring structure insoluble (Hong, Paragraph 37, fig 1C-D) which reads on the claim limitation “the solubility-shifting material renders the neighboring structure insoluble to the developer”. Hong also shows in figure 1E that the first opening is spaced apart from the second opening by at least the predetermined distance of the insoluble portions of the neighboring structure. It would be obvious to a person of ordinary skill in the arts to use the methods of Rowell with the insolubility shift of Hong, as it is known in the art to use both positive and negative photolithography (shifting a photoresist material both soluble and insoluble to the developer) in the formation of patterns on a semiconductor substrate. 

Regarding claim 10, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 8 as discussed supra. Hong teaches a similar patterning forming method where the solubility shift makes the neighboring structure insoluble (Hong, Paragraph 37, fig 1C-D) which reads on the claim limitation “the solubility-shifting material renders the abutting portion of the filler material insoluble to the developer”.  Figure 1D of Hong shows the first structure (the mandrels) are in contact with the second structure (the now insoluble abutting material).  It would be obvious to a person of ordinary skill in the arts to use the methods of Rowell with the insolubility shift of Hong, as it is known in the art to use both positive and negative photolithography (shifting a photoresist material both soluble and insoluble to the developer) in the formation of patterns on a semiconductor substrate. 

Regarding claim 14, Rowell in view of deVilliers makes obvious the method of forming a pattern on a substrate from claim 8 as discussed supra.  Hong teaches “a surface active base generator such as a surface active thermal base generator can be used to neutralize acid present in an overburden layer” which reads on claim limitation “the solubility-shifting material comprises a base that neutralizes an acid”. It would be obvious to a person of ordinary skill in the arts to use a base as taught by Hong to affect the solubility of an abutting structure, rendering portions insoluble. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (US20160181100A1, published 6/23/2016).  
deVilliers teaches a method of forming a pattern on a substrate, the method comprising:
Providing a substrate having mandrels positioned on a target layer, the mandrels comprising a first material and the target layer comprising a second material, the second material being chemically different than the first material (Claim 1, fig 1) which reads on the claim limitation “forming a patterned first layer on an underlying layer of the substrate, the patterned first layer having a first structure”. See also paragraph 0018.  The 1st structure of deVilliers comprises mandrels as the patterned first layer which is materially different from the target layer (substrate), which is narrower in scope to the instant claim 1st structure and is thus clearly anticipatory thereof.
Depositing a spacer material on the substrate (0021), the spacer material selectively adhering to exposed surfaces of the mandrels without adhering to exposed surfaces of the target layer, resulting in spacers being formed in which the spacers have a substantially uniform thickness at least on sidewalls of the mandrels (Claim 1, fig 2) reads on the claim limitation “depositing a grafting material on the substrate, the grafting material selectively adhering to uncovered surfaces of the first structure, resulting in a predetermined thickness of the grafting material on sidewalls of the first structure”. deVilliers refers to a spacer material which is described as a “grafting polymer material” in the abstract, which aligns with the instant claim. Thus, one of ordinary skill in this art reading deVilliers at once envisions the spacer material being a grafting polymer material, providing the claim element to the reader.  deVilliers also describes the grafting material having a “substantially uniform thickness” on the sidewalls of the 1st structure, which is referred to as a “predetermined thickness” in the instant claim. As the uniform thickness would be reasonably be expected to be predetermined, the instant claim is broader and thus the claim element anticipated.
Depositing a filler material on the substrate that fills spaces defined by the spacer material on sidewalls of the mandrels, the filler material contacting the target layer through the defined spaces, the filler material forming a vertical interface with the spacers on sidewalls of the spacers, the filler material comprising a third material (Claim 1, fig 3) reads on the claim limitation “forming a second structure on the substrate from a photoresist, the second structure abutting the grafting material”. deVilliers teaches that a photoresist can be used as the filler material (Paragraph 27). 
Removing the spacers resulting in the filler material and the mandrels remaining on the substrate and together defining a combined pattern (Claim 1, fig 5) reads on the claim limitation “removing the grafting material so that the first structure is spaced apart from the second structure by a distance that corresponds to the predetermined thickness”.
deVilliers does not specify that the filler material must be a photoresist. However, it would be obvious to a person of ordinary skill in the arts to use a photoresist filler (deVilliers, paragraph 27) to achieve predictable results. deVilliers also teaches that the spacer material can be uniform or non-uniform based on the polymer used (deVilliers, paragraph 23). The instant claim spacer would need to be uniform to have a pre-determined thickness. However, it would be obvious to a person of ordinary skill in the arts to use a polymer capable of “predetermined thickness of spacer material” as taught by deVilliers.

In summary, claims 1-20 are rejected as unpatentable over Rowell in view of deVilliers and Hong. It would be obvious to a person of ordinary skill in the arts to apply the techniques of deVilliers and Hong to the methods of Rowell due to the reasons previously mentioned. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US9595441B2 (patented claim 1) in view of Rowell (US20170255103A1, published 9/7/2017) and Hong (US20160062232A1, published 3/3/2016).  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The patterning process of the patented claim 1 comprises:
forming a patterned first layer on an underlying layer of the substrate, the patterned first layer having a first structure; 
depositing a spacer material on the substrate, the spacer material selectively adhering to uncovered surfaces of the first structure, resulting in a predetermined thickness of the grafting material on sidewalls of the first structure;
forming a second structure on the substrate from a photoresist, the second structure abutting the grafting material;
and removing the grafting material so that the first structure is spaced apart from the second structure by a distance that corresponds to the predetermined thickness.
Claim 20 in particular is closely matched with the patented claim 1, as seen in the above 103 obviousness rejection. The remaining instant claims 1-19 describe processes similar to instant claim 20, with the addition of shifting solubility using a trimming or coating composition as taught by Rowell and Hong, as seen in the above 103 obviousness rejections. It would be obvious to a person of ordinary skill in the arts prior to the filing of the instant application to apply the trimming or coating composition to the method of deVilliers, as they are useful in the formation of fine lithographic patterns (Rowell, paragraph 1; Hong, paragraph 2). Thus, instant claims 1-19 are also rejected as nonstatutory double patenting. 
In summary, instant claims 1-20 are patentably indistinct from the patented claim 1.


Conclusion
No Claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang (US20090274980A1, published 11/5/2009) has not been relied upon in the above 103 rejections, but provides for a similar patterning process as described in the instant application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER N LEE whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 4162         		/DUANE SMITH/                                                       Supervisory Patent Examiner, Art Unit 1737